Citation Nr: 1456024	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  13-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for nasal pharyngitis with allergic rhinitis and sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for folliculitis of the buttocks and perianal area with fissure.

3.  Entitlement to service connection for constipation (claimed as a gastrointestinal disorder), to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a pulmonary disorder, to include as secondary to service-connected nasal pharyngitis with allergic rhinitis and sinusitis.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to November 1957.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.

In April 2014, the Board dismissed the Veteran's claim for an increased rating for chronic prostatitis with urethral stricture upon his request for withdrawal.  The Board remanded the remaining claims on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The claims have since been returned to the Board for appellate review. 

The Board notes that the Veteran had submitted a statement in July 2014 indicating that he was withdrawing his appeal.  However, the AOJ subsequently issued a supplemental statement of the case (SSOC), thereby leading the Veteran to believe that his appeal remained pending. See Percy v. Shinseki, 23 Vet. App. 37 (2009).  
The Veteran's representative sought clarification, and in November 2014, the Veteran indicated that he wanted the issues to remain on appeal.  Thus, given the AOJ's issuance of the SSOC, the Board will consider these claims. 

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

As noted in the Board's April 2014 decision, the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a gastrointestinal disorder other than constipation has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for constipation is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's chronic obstructive pulmonary disorder (COPD) and asthma are aggravated by his service-connected nasal pharyngitis with allergic rhinitis and sinusitis. 

2.  During the pendency of the claim, the Veteran's nasal pharyngitis with allergic rhinitis and sinusitis has resulted in episodes of sinusitis requiring antibiotic treatment, but has not required radical surgery or repeated surgeries.  

3.  During the pendency of the claim, the Veteran's folliculitis of the buttocks and perianal area with fissure has not been active.
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for COPD and asthma as secondary to service-connected nasal pharyngitis with allergic rhinitis and sinusitis have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for an evaluation in excess of 30 percent for nasal pharyngitis with allergic rhinitis and sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6514 (2014).

3.  The criteria for an evaluation in excess of 10 percent for folliculitis of the buttocks and perianal area with fissure have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Pulmonary Disorder

The Veteran asserts that his current pulmonary disorder is secondary to his service-connected nasal pharyngitis with allergic rhinitis and sinusitis.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted on a secondary basis.

Because the Board is granting service connection for the Veteran's claimed pulmonary disorder, a discussion of the Board's duties to notify and assist the claimant are unnecessary.

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006, and are applicable to this claim.  With respect to aggravation, the baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  The Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  In other words, there must be a permanent worsening beyond natural progression rather than temporary or intermittent flare-ups.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the evidence shows that the Veteran has been diagnosed with an obstructive airway disease, to include asthma and COPD.  See August 2010 private medical records, and August 2014 VA examination.  

The report of a February 2011 VA examination reflects that the Veteran had congested nasal mucosa, hypertrophy of the nasal turbinates, and bleeding from both sides of the nose into the postnasal space, with excessive crusting, mucopus, and tenderness over the maxillary sinuses.  The postnasal space was a congested mucosa with crusting and bleeding interfering with the nasal airway.  The obstruction extended into his pharynx where there was also the congested mucosa and the crusting with a persistent postnasal drip.  The diagnoses were chronic nasal sinusitis, chronic pharyngitis, and recurrent sinus disease.  The examiner stated, "I feel that [the Veteran's] chronic nasal sinusitis and chronic pharyngitis will at least as likely as not aggravate his pulmonary condition."

The report of the August 2014 VA examination also reflects that the examiner thoroughly reviewed the file and opined that it was at least as likely as not that the Veteran's current asthma/COPD were permanently aggravated by his service-connected nasal pharyngitis with allergic rhinitis and sinusitis.  The examiner explained that, although rhinitis and sinusitis cannot cause asthma and COPD, they can aggravate asthma and COPD.  The examiner noted that the Veteran had rhinitis and sinusitis since service and that his asthma and COPD were not diagnosed until much later.  Therefore, there was no way to establish an "unaggravated" baseline.  However, his moderate to severe findings on his pulmonary function test and a moderately complex medication regimen for asthma and COPD with the need for three doses of Albuterol a day would be consistent with "permanent aggravation."

The foregoing evidence indicates that the Veteran's service-connected rhinitis and sinusitis aggravate his asthma and COPD.  There is no medical opinion to the contrary.  Because the Veteran has had sinusitis and rhinitis as long as he has had asthma and COPD, there is no way to establish an "unaggravated" baseline.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board assumes a baseline of zero and attributes all his COPD and asthma symptomatology to his service-connected nasal pharyngitis with allergic rhinitis and sinusitis.  In other words, service connection for COPD and asthma are granted on a secondary basis.


II.  Increased Rating Claims - Skin and Nasal/Sinus Disorders

A.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in August 2010 prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The August 2010 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The August 2010 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are available and relevant to the claims being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative.

In addition, the Veteran was afforded VA examinations in February 2011, March 2011, and August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disabilities under the rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's nasal pharyngitis with allergic rhinitis and sinusitis or folliculitis of the buttocks and perianal area with fissure since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Indeed, as noted below, the Veteran's treatment records after the last VA examinations continue to show recurrent episodes of sinusitis without any evidence of increased frequency or severity.  The treatment records also show treatment for a recurrent skin condition, but not folliculitis.  There has been no evidence of an anal fissure during the pendency of the claim.  

In addition, the Veteran was provided the opportunity to testify at a hearing before the Board in November 2013.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The record was also held open 60 days to allow the Veteran and his representative to submit ongoing treatment records that were identified during the proceeding.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board is also satisfied that there has been substantial compliance with the prior April 2014 remand directives, and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the April 2014 remand, the Board requested that the AOJ ask the Veteran to identify any relevant treatment providers, obtain VA treatment records dated since September 2011, and obtain clarifying medical opinions regarding the Veteran's folliculitis of the buttocks and perianal area with fissure, pulmonary disorder, and skin disorder.  A letter requesting the Veteran identify relevant treatment providers was sent in April 2014.  The Veteran responded by submitting additional private treatment records rather than requesting VA to obtain the records on his behalf.  The AOJ also obtained VA treatment records dated since September 2011 and obtained a VA examination and clarifying opinions in August 2014.  Aside from the issue of service connection for constipation, which is being remanded below, the August 2014 VA examiner adequately addressed the Board's remand directives.  Therefore, with respect to the claims herein decided, there has been substantial compliance with the Board's prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues herein decided.  


B.  Merits of the Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


1.  Nasal Pharyngitis with Allergic Rhinitis and Sinusitis

The Veteran's nasal and sinus disorder has been evaluated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6514.  Under Diagnostic Code 6514, chronic sphenoid sinusitis is evaluated under the General Rating Formula for Sinusitis.  

Under the General Rating Formula for Sinusitis, a 30 percent rating is warranted when there is evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches pain, and purulent discharge or crusting.  A higher 50 percent rating is warranted when the evidence shows sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.

In this case, the Veteran's treatment records show ongoing treatment for recurrent, chronic sinusitis and rhinitis.  Private treatment records dated in August 2010 note significant sinus disease with recurring sinusitis.  In September 2010, it was noted that he recently had three weeks of treatment with antibiotics; however there was no evidence of ongoing sinusitis.  Treatment records dated in November 2010 indicate the Veteran's nose was inflamed on one examination, but was normal later that month.  In December 2010, it was noted that the Veteran had chronic sinusitis and was on antibiotics.  

The report of a February 2011 VA examination reflects that the Veteran had a normal external nose, congested nasal mucosa, hypertrophy of the nasal turbinates, and bleeding from both sides of the nose into the postnasal space, with excessive crusting, mucopus, and tenderness over the maxillary sinuses.  The postnasal space had a congested mucosa with crusting and bleeding interfering with the nasal airway.  The obstruction was extending into his pharynx where there was also congested mucosa and crusting with a persistent postnasal drip.  There was no stenosis or scarring; however, there was mucopus in the postnasal space from the nose and from the pharynx.  The diagnoses included chronic nasal sinusitis, chronic pharyngitis, and recurrent sinus disease.

A March 2011 VA treatment record indicates that the Veteran had recently taken antibiotics for three months for possible sinusitis.  In July 2011, magnetic resonance imaging (MRI) showed mild thickening.  In September 2013, there were no signs of acute sinusitis - only mild inflammation.  

Regarding prior surgeries, the Veteran testified that he had sinus surgery twenty years ago and had not had any surgeries since then.  See Board Hearing Tr. at 7-8.  An August 2013 CT scan showed mucosal thickening and what appeared to be a prior surgery - likely unicectomies.  

In summary, the evidence does not reflect that the Veteran has had radical surgery with chronic osteomyelitis or repeated surgeries.  Although the evidence indicates that the Veteran has frequent bouts of sinusitis that require treatment, he does not have "near constant" sinusitis after repeated surgeries.  For these reasons, the Board finds that a 50 percent rating is not warranted under the General Rating Formula for Sinusitis.  

The Board has also considered other potentially applicable Diagnostic Codes.  Diagnostic Codes 6510 to 6514, relating to different types of sinusitis, are all evaluated under the General Rating Formula for Sinusitis.  The evidence does not demonstrate laryngitis, laryngectomy, aphonia, stenosis of the larynx, bacterial rhinitis, or granulomatous rhinitis.  Thus, Diagnostic Codes 6515, 6516, 6518, 6519, 6520, 6523, and 6524 are not for application.  Furthermore, a rating in excess of 30 percent is not available under Diagnostic Code 6522 for allergic or vasomotor rhinitis even with the presence of polyps, which are not shown here.  

The Board has considered whether separate ratings are warranted for nasal pharyngitis and allergic rhinitis under Diagnostic Codes 6521 and 6522, but finds that it would result in pyramiding, which is to be avoided.  See 38 C.F.R. § 4.14.  The General Rating Formula for Sinusitis contemplates congestion and obstruction of the nasal passage and overlaps with the diagnostic codes related to the pharynx and rhinitis.  Furthermore, Diagnostic Code 6521 relates to injuries of the pharynx rather than pharyngitis (inflammation of the pharynx) and is not reflective of the Veteran's overall disability.  The Veteran suffers from congestion and purulent discharge that extends from his sinuses into his nasal passage.  Separate ratings are inappropriate in this situation.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

For these reasons, the Board finds that a rating in excess of 30 percent is not warranted for nasal pharyngitis with allergic rhinitis and sinusitis.


2.  Folliculitis of the Buttocks and Perianal Area with Fissure

The Veteran's folliculitis of the buttocks and perianal area with fissure has been evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

In this case, the Veteran's medical records show ongoing treatment for various skin conditions.  An August 2009 record notes that he had a rash on his body and an itchy scalp; the diagnosis was dermatitis.  In February 2010, he had a rash scattered throughout his trunk, back, abdomen, and upper extremities.  A diagnosis of idiopathic dermatitis was noted in March 2010.  Records dated in February 2011 note seborrheic keratosis and idiopathic dermatitis - urticaria.  

The report of a March 2011 VA examination reflects that the Veteran reported that he was treated for folliculitis during service in 1954.  He reported that he developed a skin rash in February 2011, which affected his arms, back, and lumbar region.  He had associated itching, but no purulent discharge from the lesions.  On objective examination, there were five .5 cm erythematous macular lesions scatter on his back.  Less than .5 percent of the body surface was affected.  They appeared to be healing lesions.  There were no pustules, vesicles, hyperpigmentation, ulceration, or keloid formation.  On the left wrist, there were three .5 cm macular erythematous skin lesions, which were status post skin biopsy.  The examiner indicated that there was no active skin condition and that the lesions were less than .5 percent of the body surface area and in the covered parts of the body.  He indicated that they were not causing any functional impairment or disfigurement.

An April 2011 record notes that the Veteran had folliculitis since January 2010 after receiving prednisone.  When he finished taking prednisone, he had moderate pruritis and was itchy.  The diagnosis was dermatographism with areas of eczematization.  An April 2011 VA treatment record notes the Veteran's complaint of recurrent hives and a diagnosis of chronic urticarial.  Subsequent medical records indicate diagnoses of urticaria, allergic urticaria, and papular urticaria.  In a May 2014 letter from Weill Cornell Medical College, a physician noted that the Veteran was being treated for dermatographism.  The physician also indicated that folliculitis was associated with tremendous pruritis and that the Veteran's condition had gotten worse and was very disabling. 

The report of an August 2014 VA examination reflects that the Veteran did not have folliculitis of the buttocks or perianal area and no fissure at that time.  The examiner indicated that the Veteran had an erythematous wheel with two to three papules on his upper left back and less than a dozen small papules wildly scattered on his extremities.  The examiner reviewed the claims file and noted that the Veteran received treatment for skin complaints on multiple occasions from 2008 to 2014.  The examiner noted that almost every dermatologist consulted diagnosed the Veteran with urticaria and that multiple biopsies were consistent with urticaria.  He was also diagnosed a few times as having dermatographism and different types of dermatitis.  The examiner noted that a 2008 record indicated that the Veteran had possible folliculitis, but that he was subsequently seen on multiple occasions for urticaria and the possibility of folliculitis was never raised again.  The examiner also noted that the May 2014 letter indicated folliculitis was associated with tremendous pruritis.  The examiner opined that the word "folliculitis" was a typo because the physician had just stated that the diagnosis was dermatographism.  The examiner further opined that folliculitis had not been diagnosed in the time period reviewed, which was from 2008 to the present.  The examiner explained that folliculitis is an infection or inflammation at the base of a hair follicle and causes a red bump that can persist for weeks, months, or years.  This type of red bump is different than the type of urticaria, which is much itchier and will tend to come and go over the course of hours or days.  Although patients may not be able to distinguish between the type types of red bumps, physicians can, especially when they are repeatedly seen over time.  The examiner further explained that the Veteran's current skin diagnoses were not related to the folliculitis and perianal fissure that the Veteran had in service.  Given the examiner's review of the evidence and clear rationale, the Board finds this opinion to be highly probative.

In summary, the preponderance of the evidence indicates that folliculitis of the buttocks and perianal area with fissure has not been active during the pendency of the Veteran's claim.  Although he has had recurrent complaints of a rash, the probative evidence indicates that these complaints were associated with other unrelated skin disorders for which service connection has not been established.  For these reasons, the Board does not find that a rating in excess of 10 percent is warranted.


3.  Extraschedular Consideration 

In reaching these decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disorders are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Regarding his nasal pharyngitis with allergic rhinitis and sinusitis, the Veteran has complained primarily of nasal congestion, difficulty breathing, and sinus infections with associated sinus pressure and headaches.  Regarding his folliculitis of the buttocks and perianal area with fissure, the Veteran has complained of an itchy rash covering various parts of his body.  These complaints are contemplated in the rating criteria used to evaluate these disabilities.  Moreover, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Service connection for COPD and asthma as secondary to service-connected nasal pharyngitis with allergic rhinitis and sinusitis is granted. 

An evaluation in excess of 30 percent for nasal pharyngitis with allergic rhinitis and sinusitis is denied

An evaluation in excess of 10 percent for folliculitis of the buttocks and perianal area with fissure is denied.


REMAND

The Veteran's claim of entitlement to service connection for constipation is remanded to obtain a clarifying opinion.  

In the April 2014 remand, the Board directed the AOJ to obtain a clarifying opinion regarding the nature and etiology of the Veteran's constipation.  It was noted that the Veteran contended that he experienced stomach problems in service as a result of shift work and diet.  He also asserted that his constipation was due to his service-connected prostatitis and the medications that he took for his various service-connected disabilities.  The examiner was specifically asked to opine as to whether it was at least as likely as not that the Veteran's constipation manifested in or was otherwise related to his military service, to include as a result of any symptomatology therein.

The Veteran was scheduled for a VA examination in August 2014.  The examiner opined that it was less likely as not that the Veteran's constipation was caused or permanently aggravated by his service-connected disabilities, to include the medications used to treat his service-connected disabilities.  The examiner provided an extremely detailed explanation for her opinion regarding service connection on a secondary basis, but she did not provide an opinion regarding whether service connection was warranted on a direct basis, to include as due to shift work and diet in service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that another clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's constipation.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claims file to the August 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any constipation that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has contended that he experienced stomach problems in service, including as a result of his shift work and diet in service.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's constipation manifested in or is otherwise related to his military service, to include as a result of any symptomatology, shift work, and diet therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  After completing this action, the AOJ should ensure that the medical opinion complies with the remand directive.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


